Citation Nr: 1216458	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his nephew


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant served in the National Guard from February 1955 to February 1958 with presumably 2 weeks per year of active duty for training (ACDUTRA) and one weekend each month of inactive duty training (INACDUTRA).  He also reportedly had additional service in the National Guard until February 1964.

This appeal to the Board of Veterans' Appeals (Board) is from February and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During and since his hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDING OF FACT

According to the medical and other competent and credible evidence in the file, it is just as likely as not the Veteran's bilateral hearing loss is related to his military service, in particular, to noise exposure and consequent injury (acoustic trauma) he sustained during his service versus since.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Appellant is receiving the requested benefit, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of not only showing there is a VCAA notice or assistance error, but also that it is unduly prejudicial, meaning outcome determinative of his claim).  Here, even if, for the sake of argument, there has not been VCAA notice or assistance compliance, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

II.  General Statutes, Regulations, and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system, including sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.


So to the extent the Appellant is alleging that his disability is the result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., active duty (AD)) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Moreover, the presumption of service incurrence referred to earlier, for a condition that is considered chronic, per se, does not apply to ACDUTRA and INACDUTRA service, only AD, neither do the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993)  However, before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no disputing the Veteran has this required level of hearing loss in each ear, i.e., right and left, so bilaterally, to be considered a ratable disability by these prescribed standards of this VA regulation.  The results of an audiogram in April 2008 showed profound hearing loss in his right ear (in fact, essentially no useful hearing in this ear) and moderate-to-severe hearing loss in his left ear, both sensorineural.  A repeat audiogram in July 2011, by another private audiologist, indicated a profound mixed (i.e., sensorineural and conductive) hearing impairment in the right ear (again, essentially no hearing in this ear) and a primarily moderate-to-profound mid-high-frequency emphasis sensorineural hearing loss in the left ear.  And an even more recent audiogram in February 2012, by yet another private audiologist, reaffirmed these findings.  So the Veteran has established he has this claimed disability, which, as mentioned, is the first and indeed perhaps most fundamental requirement of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Appellant has it; without this minimum level of proof, there can be no valid claim).

Favorable resolution of this claim therefore turns, instead, on whether this hearing loss disability is attributable to his military service or dates back to his service, as he is alleging, or, rather, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In considering the second element of the Shedden analysis (evidence of in-service incurrence or aggravation or a relevant disease or an injury), a February 2008 RO memorandum indicates the Appellant's service treatment records (STRs) are unavailable.  When, as here, the STRs are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Appellant in developing his claim, and to explain the reasons and bases for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, given the already unsuccessful attempt by VA to obtain these records, the Board finds that additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  That said, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Appellant to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  So missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

In written statements to VA, the Appellant (who served in the medical branch of the infantry, reportedly as a medic) alleges that he initially experienced hearing loss during his time in the National Guard.  He points out that was the only time he handled weapons and was exposed to mortar blasts and explosions.  He believes he sustained ear damage at Camp Roberts during his 2-week training in the summer, so while on ACDUTRA.  To try and establish this relevant injury in service, he submitted a statement dated in July 2007 from a fellow serviceman who attested that he had served with the Appellant and that they had artillery training without the benefit of earplugs.  He believes that he and the Appellant sustained hearing loss as a result of that military training, so deserving of service connection.

The Appellant's National Guard personnel records show that he primarily served as a medical aid.  These records also show, however, that he was qualified as a marksman with a carbine caliber .30.  And despite the absence of any official documentation showing his exposure to mortar fire, etc., he is competent to report his duties and responsibilities in service, and his testimony concerning this is credible and, in fact, substantiated by the additional statement from his fellow serviceman.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  The Board, therefore, finds that his lay statements regarding the type and extent of his noise exposure in service, since both competent and credible and consistent with the circumstances, conditions and hardships of his service, have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. § 1154(a).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


There also are the required medical nexus opinions etiologically linking his hearing loss to that noise exposure in service versus any additional noise exposure he may have experienced since service or on account of his family history, etc.  See Maggitt v. West, 202 F.3d 1370, 1375(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  No less than three private audiologists, specifically, those who conducted the hearing evaluations mentioned in April 2008, July 2011, and most recently in February 2012, but also an otolaryngologist (ear, nose and throat (ENT) specialist), indicated it is at least as likely as not the Veteran's hearing loss is attributable to and consistent with the noise exposure he experienced during his military service versus any additional noise exposure he may have experienced since service in his civilian employment in sales and the construction industry or on account of family history, etc.

The record contains an April 2008 medical statement from a private physician, W.A.C., M.D.  Also on file is a contemporaneously dated April 2008 audiogram by W.M.C., M.D., ENT and G.T., M.S., audiologist.  Dr. W.A.C. noted the Appellant had reported that he had served in the military for 3 years as a medic.  He indicated that he was exposed frequently to mortars as well as small arms fire for those 3 years.  He stated that he noticed his hearing loss during these times.  In reporting his family history, he indicated that he had a brother who also had mild hearing loss, which he believed was related to the Korean Conflict.  After service, the Veteran had a perforation of his right tympanic membrane (eardrum).  Apparently, it closed temporarily but then re-perforated.  He worked in construction in his civilian life.  He stated that he was exposed to Skil saws.  He stated that he did not wear any ear protection during service or during his civilian jobs.  The physician concluded that the Appellant had profound sensorineural hearing loss in the right ear and a moderate-to-severe sensorineural hearing loss in the left ear.  The physician stated that the Appellant's history and findings were consistent with damage to the inner ear secondary to excessive noise exposure.  


The record also contains a July 2011 medical report from a private audiologist, W.A., AuD.  In reporting his medical history, the Appellant indicated that he had two tympanoplasties in the right ear.  He reported that he was unaware of any family history of hearing impairment.  He also indicated that, aside from his military experience, he was not exposed to excessive noise over the years.  He had been employed as a business owner working with garage doors.  The hearing tests indicated a profound mixed hearing impairment in the right ear and a primarily moderate-to-profound mid-high high frequency sensorineural hearing loss in the left ear.  The audiologist concluded the Appellant had noise-induced hearing impairment.  

The record also includes a February 2012 audiologist report of D.A., PhD., audiologist, which includes audiographic results confirming the Veteran's bilateral hearing loss.  But of equal or even greater significance, after reviewing the Veteran's relevant medical history, this private audiologist, like the others, determined that it was at least as likely as not (so 50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event during his military service, presumably referring to the incidents in service when he was subjected to repeatedly loud noise.

Obviously, given the absence of a substantial portion of the records concerning the Veteran's service, these audiologists and otolaryngolgist had to rely instead on the history the Veteran recounted to them, himself, regarding the type and extent of noise exposure that he had experienced during his service versus during the many years since.  However, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court clarified that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding claims, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

And as the undersigned Veterans Law Judge pointed out during the recent February 2012 hearing before the Board, the Appellant has provided inconsistent statements of his military and medical history to those who have evaluated and examined him, including in connection with this claim for VA compensation benefits.  He has at times denied having any additional noise exposure since service as a civilian, including especially in his employment in the construction industry, whereas at other times he has readily conceded this additional noise exposure.  And, similarly, he has at times denied having any family history of hearing loss, whereas at other times he has readily conceded this, as well.

As examples, during his April 2008 private examination, he reported an in-service history of being a medic and being exposed to artillery fire; however, he minimized the fact and neglected to point out to this evaluating physician that he had only served on ACDUTRA 2-weeks per year and INACDUTRA perhaps one weekend each month.  Moreover, during that examination, he reported both in-service and post-service history of noise exposure, including construction work without earplugs.  He also reported that he had a brother with a history of hearing loss.  But during the more recent private audiological examination in July 2011, he denied a familial history of hearing loss and denied any post-service history of noise exposure, in particular, in his work in the construction industry.  This is significant, especially when, as mentioned, the medical opinions supporting his claim relied on his self-reported history.  A medical opinion supporting a claim is only as good and credible as the history on which it was predicated.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); and Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Here, though, while testifying during his recent February 2012 hearing, and in additional statements in support of his claim that he has submitted since, the Appellant clarified these inconsistencies in his prior statements, so as to try and quell them.  He stated that his brother was involved in a bombing during the Korean Conflict and loss his hearing, so he believes there was correlation.  He added that he has 4 sisters and three brothers, but that he is the only one that has developed hearing loss (other than the brother mentioned).  Plus, neither of his parents had hearing loss, so no heredity or family history of hearing loss, per se.  He acknowledged that he operated a Skil saw during his post-service employment, but in his opinion this was no louder than a television, and he said that most of his job responsibilities since service, even in the construction industry, were in a management capacity, so not around a lot of noise at all.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation, during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  The Appellant has reported experiencing bilateral hearing loss continuously since his military service.  And there is no inherent reason to doubt either his credibility insofar as him purportedly having experienced ongoing difficulty hearing since service or of having experienced the type of noise exposure he claims while in service versus since.  Therefore, resolving all reasonable doubt in his favor, it is at least as likely as not that his hearing loss was incurred as a result of the noise exposure in service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for bilateral hearing loss is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


